DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the claims has been withdrawn.
The rejection of claims 1-20 under 35 U.S.C. 112b as presented in the previous Office Action, mailed September 30, 2020 has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-19 and 21 are currently pending and rejected.

Terminal Disclaimer
The terminal disclaimer filed on January 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/096886 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The obviousness type double patenting rejections have been withdrawn.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 6, 8-11, 14, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrae (WO 2015177591) in view of Kuhl (US 20190016528) and Planchard (US 20150151508 A1 ) and as evidenced by Yam.
Regarding claim 1, Andrae teaches a compostable lid (see figure 4, item 13; page 9, lines 15-20; page 10, line 30 to page 11, line 9) for sealing a coffee capsule (see at least, page 2, lines 1-5), consisting of a multilayer article comprising at least, non-woven biodegradable fibers (see page 9, lines 15-20; page 15, lines 14-15; polylactic acid fibers (PLA)); a support (see page 6, line 31, page 7, line 23 to page 8, line 3 - shielding layer that can be cellulose) and at least one oxygen barrier layer (see page 5, line 23-27; page 16, line 25 - “polyvinyl alcohol”).  By teaching that layer 3 or 13a can be a polylactic acid non-woven structure (page 15, lines 11-14), Andrae clearly suggests that this layer can be entirely PLA fibers.
Claim 1 differs from Andrae in specifically reciting that the support consists of a vegetable parchment.  
However, Andrae teaches cellulose layers as support layers for providing stiffening and protecting the oxygen barrier layer (page 7, lines 25-27).   Andrae also teaches a cellulose layer that can be used to shield the oxygen barrier layer from moisture (see page 6, lines 13-16, 31).  Andrae is not seen to be limiting regarding the cellulose stiffening and moisture barrier layer described above.  In this regard, Kuhl teaches that it has been conventional to use parchment as a cover film layer for providing moisture barrier properties for protecting an oxygen barrier layer (see paragraph 25, 28).  Planchard teaches that vegetable parchment can provide wet strength (see paragraph 22), thus evidencing that vegetable parchment can be used as a stiff support layer.  Planchard also evidences that such parchment papers provide moisture barrier properties (see paragraph 37).   Yam further evidences that vegetable parchment is a water resistant paper that has conventionally been used in food packaging (see page 909 - “vegetable parchment”), and is clearly thus another type of parchment paper.  To thus modify Andrae and to use a vegetable parchment support layer would have been obvious to one having ordinary skill in the art for the purpose of providing added support to the oxygen barrier layer, as well as to provide moisture protection for the oxygen barrier layer.
Regarding claim 3, Andrae teaches that the biodegradable fibers can be PLA fibers.
Regarding claim 6, by teaching that the non-woven material can be PLA fibers, Andrae clearly suggests that the entirety of the non-woven layer can be PLA fibers.  
Regarding claim 8, Planchard teaches that the parchment layer can have a weight of 40-45 g/m^2 (see paragraph 78) where the weight of the parchment/paper layers can be dependent on the actual size and demands of the layer (see paragraph 79).  To thus modify the combination and to use a weight of vegetable parchment of 40-45g/m^2 for example, would have been obvious to one having ordinary skill in the art based on the requisite strength and demands required for the parchment layer.  
Regarding claim 9, Andrae teaches positioning the oxygen barrier (PVOH) between a non-woven such as the PLA non-woven (13a) and the cellulose shielding layer (see page 6, lines 13-16), thus teaching the oxygen barrier between said non-woven and said support. 
Regarding claim 10, Andrae teaches providing cellulose shielding layers on each side of the oxygen barrier layer (see page 6, lines 13-16, 31).  The combination suggests using vegetable parchment as the shielding layers.  As such, the combination is seen to suggest where there would have been a substrate layer between the non-woven layer and the oxygen barrier layer.  That is, the art teaches a substrate layer on each side of the oxygen barrier layer to protect the oxygen barrier layer, and thus a vegetable parchment support positioned between the non-woven layer and the oxygen barrier layer.
Regarding claim 11, Andrae teaches that the cover film can have multiple oxygen barrier layers (see page 23, lines 14-16 - “at least one polymer oxygen barrier layer” 
Regarding claim 14, Andrae teaches the oxygen barrier is based on polyvinyl alcohol, as discussed above with respect to claim 1 (See Andrae - page 5, line 23-27; page 16, line 25).
Regarding claim 16, Andrae teaches an adhesive layer (see figure 1, item 4) between the oxygen barrier layer 5 and the non-woven 3.
Regarding claim 17, it is noted that Andrae teaches that it has been conventional for beverage capsules to be used at pressures such as 6-20 bar (see page 1, lines 19-24) and that the covering film is thus exposed to a particular pressure and then broken (see page 1, lines 22-24).  This teaches that the art has recognized the cover film to be able to withstand a particular amount of pressure prior to rupturing such that to modify the pressure resistance of the covering film taught by the combination would have been obvious to one having ordinary skill in the art, based on achieving the requisite pressure buildup prior to rupture of the covering film.
Regarding claim 18, Andrae and the combination applied to claim 1 teaches a coffee capsule comprising a capsule body closed with the lid of claim 1, and where the non-woven PLA layer is facing the rim of the capsule body (see Andrae, figure 1, item 3; figure 5, item 13a). Andrae’s coffee capsule clearly also comprises a rim (see figure 1, 2, item 12c).
Regarding claim 21, the combination applied above to claims 1 and 18 teaches a method for closing a coffee capsule comprising the steps of manufacturing a coffee capsule comprising a body and a rim (see Andrae, who renders this step obvious).  The combination further teaches manufacturing the lid and further teaches sealing the lid to the rim wherein the non-woven faces the rim.  

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Schaude (WO 2016187724)  US 20180148250 has been relied on as the English equivalent of Schaude WO2016187724).
Regarding claims 2, Andrae already teaches that the biodegradable non-woven layer (see for example figure 5, item 13a) can be entirely a polylactic acid non-woven.  As this layer has been sealed to a capsule, (figure 5, item 12c) it would have been obvious for the PLA fibers to be thermosealable fibers.  Nonetheless, Schaude has only been relied on as further evidence that PLA fibers are thermosealable for sealing a lid to a container (see paragraph 48).
Therefore, since Andrae already teaches that the layer contacting the container can be entirely a polylactic acid non-woven material, and in view of Schaude, the combination clearly teaches that the PLA fibers are thermosealable fibers.
Regarding claim 4, Andrae teaches that the biodegradable fibers can be PLA fibers.
Regarding claim 5, by teaching that the non-woven material can be PLA fibers, Andrae clearly suggests that the entirety of the non-woven layer (i.e. 100% by weight of the biodegradable fibers of the non-woven) can be PLA fibers, as discussed above with respect to claim 6.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Shea (US 20080083161).
Regarding claim 7, the combination teaches using vegetable parchment but claim 7 differs in specifically reciting that the vegetable parchment has a ratio of wet burst strength to dry burst strength of between 50 and 70%.
It is noted however, that the combination already teaches a compostable lid that is to break under a particular desired pressure during preparation of a beverage therefrom.  Nonetheless, the particular wet and dry burst strength would have been obvious to one having ordinary skill in the art for ensuring that the lid was able to break under pressure during preparation of a beverage therefrom.   In any case, Shea teaches that biodegradable vegetable parchment has been conventionally recognized in the art to have a dry burst strength of 10-90psi and a wet burst strength of 4-60 psi (see at least, the abstract; paragraph 6).  This teaches a ratio of wet burst strength to dry burst strength of at least 4psi/10psi, or at least 4 to 10.  Shea teaches that the ratio can be 60psi/90psi or 2 to 3, which falls within the claimed range.  Therefore to modify the combination, which already desires breaking of the covering film when in use, and to . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Penttinen (US 20130071677).
Further regarding claim 12, Andrae already suggests multiple oxygen barrier layers.
Regarding placing the oxygen barrier layers side by side and between the nonwoven and the support layer, the combination as discussed above with respect to claim 9 teaches the non-woven layer positioned against the rim of the container, and the support layer as protecting the oxygen barrier layer.  Therefore, it would have been obvious to one having ordinary skill in the art to have provided two side by side oxygen barrier layers for the known purpose of increasing the oxygen barrier properties of the covering film, while also protecting the second oxygen barrier layer.  Nonetheless, Penttinen teaches a covering film comprising multiple intermediate layers, which can be oxygen barrier layers (see paragraph 19, 22).  Paragraph 40 and 42 of Penttinen teaches that the intermediate layers can be layers that can have oxygen barrier properties and the figures teach intermediate layers between the outermost layers that can be positioned side by side.  To thus modify the combination to position two oxygen .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Berlin (US 20030003197), or Nevalainen (US 20150298438) and Shetty (US 20040052987).
Regarding claim 13, it is noted that the claim recites that the two oxygen barrier layers are separated and placed on either side of said support.  This is seen to read on the two oxygen barrier layers both being on the same side of the support but separated from each other.  In this regard, Berlin teaches that it has been conventional to provide multiple oxygen barrier layers on a packaging laminate, where the oxygen barrier layers are separated from each other by a distancing layer, and where both oxygen barrier layers are on one side of the paper based support (see paragraph 35).  To thus modify the combination, which already suggests multiple oxygen barrier layers and to use another conventional arrangement of multiple oxygen barrier layers would have been an obvious matter of engineering and/or design choice, for the purpose of achieving the requisite strength and oxygen barrier properties to the film.
Alternatively, it is noted that Nevalainen teaches in figure 4 a food packaging laminate (paragraph 27) that can have an oxygen barrier layer on each side of the paperboard support (see figure 4; paragraph 13 and paragraph 19 - “fibrous base of paper, paperboard or cardboard”).  That is, on paragraph 13, Nevalainen teaches there can be an oxygen barrier layer between the inner most and outer most polymers layers.  
Additionally, and similar to Nevalainen, Shetty teaches a food packaging substrate (see at least, paragraph 60), where there is a paper substrate (figure 2, item 22) and on both side of the substrate are positioned barrier layers (28, 30) that can be used for preventing the transmission of oxygen (paragraph 62).  Therefore, since the combination already teaches using multiple oxygen barrier layers, and in view of Nevalainen and Shetty, one having ordinary skill in the art would have been routinely led and motivated to use other conventional arrangements of oxygen barrier layers associated with a paper substrate layer, for achieving the requisite oxygen barrier protection from the cover film.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Penttinen (US 20040258893).
Claim 15 differs from the combination applied to claim 1, above, in specifically reciting that the oxygen barrier has a grammage of between 0.5-8 g/m^2.  However, Penttinen teaches sealable packaging materials, where the oxygen barrier layer can have a grammage of 5g/m^2 (see paragraph 31).
To thus modify the combination, which is not specific regarding the particulars of the grammage of the oxygen barrier layers and to use a grammage as taught by .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 18 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Masek (US 20030217643).
Regarding claim 19, the combination applied to claim 18 teaches a coffee capsule that contains ground coffee.  There would inherently have been a coffee bed thickness and a diameter, as Andrae’s capsule has a circular cross-section.  Regarding the specific quantity of ground coffee being 5-20 grams; the coffee bed thickness of 10-40mm and a diameter of 2.5-6cm, Andrae is not specific in this regard.
However, Masek teaches similar shaped capsules, that can contain 5-20 grams of ground coffee (see paragraph 13), has a bed thickness of 10-40 mm and where the diameter of the cartridge can be between 2.5-6cm dependent on the particular volume of coffee that was desired to be prepared (see paragraph 13).  Therefore, to modify Andrae and to provide quantities and dimensions as taught by Masek would have been obvious to one having ordinary skill in the art, for the purpose of providing a particular quantity coffee beverage.

Response to Arguments
On page 11 of the response, Applicant asserts that Kuhl and Planchard do not explicitly or implicitly disclose or suggest a support consisting of vegetable parchment as claimed.   Applicant urges that Planchard does not disclose a support layer consisting of vegetable parchment but rather, discloses a laminate structure of layers of kraft paper and vegetable parchment.
This argument is not seen to be sufficient to overcome the rejection.  It is initially noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Andrae teaches cellulose layers as support layers for providing stiffening and protecting the oxygen barrier layer (page 7, lines 25-27).   It would have been obvious to one having ordinary skill in the art that Andrae is suggesting that there can be a carrier (i.e. support layer) layer that can be entirely of cellulose (i.e. consisting of cellulose) (see page 7, lines 25-28 where Andrae teaches the carrier layer can be composed of PLA and/or cellulose).   While Andrae is not specific as to the cellulose support layer being vegetable parchment, Kuhl clearly evidences that support layers for lidding structures for coffee capsules can have a parchment layer as the cellulose layer.  Therefore, in view of Kuhl it would have been obvious to one having ordinary skill in the art to use only parchment as the material for the support layer.  While Kuhl is not specific as to “vegetable parchment” Planchard and 

On pages 11-12 of the response, Applicant urges that Planchard teaches the use of vegetable parchment as part of a laminate structure; and therefore does not teach a support layer consisting of vegetable parchment.
It is initially noted that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Planchard teaches a layer of a multilayer structure that comprises vegetable parchment.  Andrae also teaches a multilayer article but where the support layer that can provide moisture barrier properties can consist of cellulose.  Kuhl together with Planchard and Yam evidence that such a cellulose support layer can be a vegetable parchment layer for the purpose of also providing added support to the oxygen barrier and to provide moisture protection to the oxygen barrier.   Furthermore, the rejection is not relying on 

On pages 12-13 of the response, Applicant urges that modifying Kuhl to include the support layer from Planchard would render Kuhl’s PVOH layer unsatisfactory for its intended purpose of providing a flexible cover film.
This argument is not seen to be sufficient to overcome the rejection.  It is noted that the rejection is not modifying Kuhl’s cover film layer.  Rather, the rejection relies on Kuhl to teach that it has been conventional in the art to use a support layer that can consists of parchment, and further relying on Blanchard to teach that vegetable parchment has been conventionally used in the art for providing support as well as moisture barrier protection.  Therefore, in view of what would have been known to one having ordinary skill in the art, and as parchment is clearly a cellulose layer, to modify Andrae and use another recognized support material, such as a support layer consisting of parchment, and more specifically, vegetable parchment, would have been obvious to one having ordinary skill in the art for the advantageous purpose of having vegetable parchment’s moisture barrier protection.

On pages 14-17, Applicant reiterates the above remarks with respect to the remaining rejections.
These arguments are not seen to be sufficient to overcome the rejection for the reasons already discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792